DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           VINCENT G. WALTON and PAULETTE WALTON,
                          Appellants,

                                    v.

                  BAYVIEW LOAN SERVICING, LLC,
                            Appellee.

                              No. 4D18-3216

                              [March 5, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562017CA000093 (H3).

  Samantha Neides of Loan Lawyers, LLC, Fort Lauderdale, for
appellants.

   Steven J. Brotman and Brendan I. Herbert of Locke Lord LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.